Title: To Benjamin Franklin from Le Roy, [after 8 October 1780]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Jeudy matin [after October 8, 1780]
On m’a dit Mon Illustre Docteur que vous aviez de la goutte hier. J’espere qu’elle s’est contentée de vous tourmenter le Jour et qu’elle vous a laissé tranquile la nuit. Vous avez au moins la recette de M. Small. Voici les livres que Je vous ai promis. Vous les trouverez marqués à Larticle de LOrthographe. Les deux grammaires Sont précieuses et le traité du Mécanisme du langage un Ouvrage de génie. Si la goutte vous permet de vous en escrimer aux Echecs dans la Soirée Vous Savez mon Illustre Docteur que Je suis votre homme. En lisant hier L’article de M. Laurens dans Le Courier de LEurope la joie que j’ai eue à votre arivée de ce que vous êties echappé à tant de dangers s’est renouvellée de la manière la plus vive.
 
Addressed: A Monsieur / Monsieur Franklin
Notation: Le Roy
